*824OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant was convicted after a jury trial of robbery in the first degree based primarily on identification testimony by the victim and inculpatory statements he made to the victim after being arrested. We agree with the majority at the Appellate Division that the error in admitting the testimony that the defendant’s sister said to him, just after his arrest, “Oh no, not again. What did you do this time?” was harmless. Whatever interpretation the jury may have given to this remark, we cannot conclude in view of all the evidence that there is a significant probability that it would have acquitted the defendant had it not been for this error (see, People v Crimmins, 36 NY2d 230, 242). The portion of the rebuttal testimony of the Assistant District Attorney which defendant now claims deprived him of a fair trial was not objected to at trial and is thus beyond our review. Defendant objected only to the narrative form of this witness’s testimony, which was not sufficient to preserve a contention that the substance of a portion of the testimony was improper.
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Titone and Boomer* concur; Judge Alexander taking no part.
Order affirmed in a memorandum.

 Designated pursuant to NY Constitution, article VI, § 2.